Title: To James Madison from Joseph Pulis, 8 June 1803
From: Pulis, Joseph
To: Madison, James


					
						
						a Malte le 8. Juin 1803.
					
					En acquitement du devoir rélatif à ma charge, je mets sous les yeux de Votre Excelence tout ce qui est de plus intéressant depuis la derniere lettre, que j’eus l’honneur de vous écrire, & prémièrement, que l’Esckooner l’entreprise s’est emparé le 18. de Janvier dernier de la polacre Imperiale, apellée la Pauline, comandée par le Capitaine Luc Radich allant à Tripoly chargé de diverses marchandises, & amenée en ce port, du depuis se trouvant à Tunis Monsr. le Comandant Morris avec son escadre, il a êté prié par le Beÿ de lui rélacher diverses marchandises du compte de ses sujets, il lui a êté accordé; il reste maintenant en ce port la prise avec quelques autres marchandises, attendant les ordres pour la disposition.
					Dans le commencement du mois de May dernier sont arrivés en ce port de quarantaine divers Vaisseaux, & bâtiments de transport ayant à bord les trouppes Anglaises de la garnison d’Alexandrie. Cette évacuation a amené un des quatre principaux Bascha du Caire qui s’est sauvè de l’orage menaçant, pour passer à Londres, où il a deja envoyé le meilleur de son bagage & son trésor.
					La fregate apellée John Adams comandée par le Capitaine Rogers est arrivée en ce port le 19. du mois de Mai dernier conduisant une prise, qui avoit êté bloquée pendant long-tems à Gibraltar, & finalement Monsr. Le Consul Simson lui donna un sauf-conduit pour se transporter à Tunis, y êtant arrivé le Capitaine abusa de cette p pour aller à Tripoly, & sur le moment de son entrée dans le port fut prise par la ditte fregate, & amenee ici, où elle fait sa quarantaine, & par le rétour de Monsr. Le Comandant Morris depuis le 15. du courant venant de Tripolÿ on decidera du sort de cette prise.
					Le 23. May dernier est arrivé en cette Ville Monsr. Smith, cy-dévant Envoyé en Portugal, par la fregate Adams venant de Naples, qu’après avoir fait son tour d’Italie il comte de passer en Amerique par la premiere fregate que se prèsentera.
					Monsr. Le Prince de Pantallaria envoyé ici par la Cour de Naples avec 2000. hommes de trouppe, après un sejour de 7. mois en cette Ville fut rapellé, & party depuis le mois d’Avril passé ayant laissé les dittes trouppes, que bientôt èvacueront.
					Par l’arrivée le 7. courant d’une fregate Anglaise venant de Naples dans peu de jours, on a eû la nouvelle de la déclaration de guerre entre l’Angleterre & la france.  En consequence le Ministre & le Consul français ont pris le party de s’en aller. Cet événement a aussy obligé l’Envoyé du Grand-Maître de faire de même, n’ayant point de apparence que l’Ordre de St. Jean de Jerusalem soit une autre fois remis au gouvernement de cette Isle.
					Monsr. L’Amiral Nelson arrivé ici par une fregate Anglaise ne sejourna que deux jours seulement, & tout de suitte est party à la rencontre de l’Escadre de Monsr. Bickerton pour prendre le comandement. En venant ici il a fait six prises.  Une autre fregate Anglaise a amené en ce port un Brick de 120. hommes d’équipage, & un autre bâtiment marchands.
					Par quelques bâtiments venant d’Alexandrie on a reçû la nouvelle que les Mamelucs se sont une autre fois révoltés contre les Turcs, ayant eû quelques chocs de part & d’autre.
					La ditte fregate John Adams se trouvant sur le parage de Tripolÿ aperçut un corsaire tripolin de 22 pieces de canon, qui gagnoit le port.  Elle l’a poursuivi jusques sur l’emboucheure; le corsaire essuya quelques volées de coups de canon, portion de l’equipage se sauva à terre, & le peu qui restoit à bord eût le malheur de sauter en l’air par le feu, qui s’est mis, ne sachant pas l’origine.
					Je rémets sous ce ply l’état des arrivées en ce port pendant les six mois passés des divers bâtiments des États unis pour votre connoissence. J’ai l’honneur d’être avec respect, De Votre Excelence Le très-humble, & très-Obèisst. Servitr.
					
						Joseph Pulis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
